Citation Nr: 1724015	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  14-31 781	)	DATE
	)
	)


THE ISSUE

Whether a May 2013 decision of the Board of Veterans' Appeals should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for bilateral knee disability and for a heart disorder; entitlement to an effective date earlier than December 17, 2008 for the award of service connection for posttraumatic stress disorder (PTSD); and whether a January 21, 1960, VA rating decision that denied service connection for a brain concussion and for heart disease should be revised or reversed on the basis of CUE are the subject of a separate appellate decision.)


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to December 1952.

This matter is before the Board from a June 5, 2013, motion by the Veteran contending that a Board decision dated May 15, 2013, should be revised pursuant to 38 C.F.R. § 20.1400(a), pertaining to revision of final Board decision on the basis of CUE.  

As a preliminary matter, the Board notes that the nature of the Veteran's June 2013 motion was the subject of litigation before the United States Court of Appeals for Veterans Claims (Court).  Specifically, it was first determined that the motion filed by the Veteran had alleged CUE in the May 2013 Board decision.  Upon further consideration, the Board determined that the motion also encompassed a Motion for Reconsideration of the Board's May 2013 decision.  In May 2015, the Board denied the Veteran's Motion for Reconsideration of the Board decision of May 15, 2013.  Thus, the only remaining question is whether the May 15, 2013, should be revised or reversed on the basis of CUE.  


FINDINGS OF FACT

1.  Those portions of the May 2013 decision in which the Board denied service connection for a bilateral knee disability, declined to reopen a claim for service connection for a heart disorder, and denied an effective date earlier than December 17, 2008, for the award of service connection for PTSD were vacated by the Court in September 2016; therefore, there is no longer a case or controversy as to the matter  issue of whether there was CUE in any of those determinations.

2.  With respect to the Board's May 2013 final denials of service connection for bilateral pes planus, an initial compensable rating for bilateral hearing loss, and a rating in excess of 30 percent for PTSD, the Veteran's motion alleging CUE did not set forth clearly and specifically the alleged CUE, or error(s) of fact or law, in the Board decision, the legal or factual basis for such allegation(s), and why the result would have been manifestly different but for the alleged error(s).


CONCLUSION OF LAW

The motion to revise or reverse the Board's May 2013 decision is dismissed.  38 U.S.C.A. § 7111 (West 2014);38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2016 memorandum decision, the Court vacated the May 2013 decision insofar as the Board had denied service connection for a bilateral knee disability, declined to reopen a claim for service connection for a heart disorder, and denied an effective date earlier than December 17, 2008, for the award of service connection for PTSD.  The Court's vacatur has the legal effect of nullifying the May 2013 Board decision as to those matters.  Consequently, the moving party's June 2013 motion has been effectively rendered moot, in part, by the Court's action as there is no longer a case or controversy as to the issue of whether there was CUE in regards to the May 2013 Board decision insofar as it denied entitlement to service connection for a bilateral knee disability, declined to reopen a claim for service connection for a heart disorder, and denied an effective date earlier than December 17, 2008, for the award of service connection for PTSD.

Regarding the remainder of the May 2013 decision, the Board also denied service connection for bilateral pes planus, denied an initial compensable rating for bilateral hearing loss, and denied a rating in excess of 30 percent for PTSD.  Although the Board's decision as to those matters was also appealed to the Court, the appeal with regard to those claims was dismissed.  As such, the portions of the May 2013 decision  in which the Board denied service connection for bilateral pes planus, denying an initial compensable rating for bilateral hearing loss, and denying a rating in excess of 30 percent for PTSD are  final and may be collaterally attacked on the basis of CUE.  

Under 38 U.S.C.A. § 7111 , a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2016).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404 (a); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In this case, the Board must find the Veteran has not  filed a CUE motion with respects to those portions of the May 15, 2013, Board decision that are final that is in accord with the pleading requirements of 38 C.F.R. § 20.1404.  Indeed, the Veteran's motion does not identify the specific issue or issues to which the motion pertains.  See 38 C.F.R. § 20.1405(a).  The motion similarly does not set forth clearly and specifically the alleged clear error(s) committed by the Board, nor does it contain specific allegation(s) of failure on the part of the Board to follow regulations.  Rather, the Veteran has, in essence, provided contentions to the effect that his pes planus was incurred during service, and that there was CUE in a January 1960 rating decision for not establishing service connection for such disability.  However, the matter of whether there was CUE in that rating decision is not presently before the Board.  

As the Veteran does not appear to have identified any basis for finding CUE in the May 2013 decision insofar as the Board had denied service connection for bilateral pes planus, denied an initial compensable rating for bilateral hearing loss, and denied a rating in excess of 30 percent for PTSD, the Board must find that his motion did not set forth clearly and specifically the alleged CUE, or error(s),of fact or law in the Board decision, the legal or factual basis for such allegation(s), and why the result would have been manifestly different but for the alleged error(s).  Therefore, his present CUE motion does not satisfy the pleading requirements of 38 C.F.R. § 20.1404, and it must be dismissed without prejudice to refiling.


ORDER

The motion to revise or reverse the May 2013 Board decision on the grounds of CUE is dismissed.



                       ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



